Citation Nr: 0815062	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling for residuals of a fracture, left clavicle. 

2.  Entitlement to a compensable disability rating for 
residuals of a fracture, simple styloid process, right 
radius.

3.  Entitlement to a compensable disability rating for 
residuals of fracture, transverse process, L3-4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the issues on appeal.

The veteran submitted additional evidence in the form of a 
letter submitted by a private doctor dated in February 2007.  
This letter is essentially duplicative of a letter submitted 
by the same doctor in April 2005, that was reviewed by the 
RO.  Thus, obtaining a waiver or remanding this case for RO 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).  

In April 2006, the Board granted the veteran's motion to 
advance this case on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected left clavicle disability 
is manifested by complaints of pain and no limitation of 
movement and is not shown to have a, malunion of the humerus 
with moderate deformity, or recurrent dislocation of the 
scapulohumeral joint.

2.  The veteran's service-connected right radius disability 
is manifested by no complaints, with most recent VA 
examination revealing evidence of no radial abnormalities and 
old avulsion fracture of the right lateral epicondyle with 
full pain free motion of the wrist, including on repetition.

3.  The veteran's low back disability is manifested by 
complaints of pain, with flexion restricted to approximately 
80 degrees, and a combined rating shown to be approximately 
220 degrees on most recent VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for residuals of left clavicle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.40, 
4.45, 4.59, Part 4, Diagnostic Codes 5201, 5203 (2007).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right radius have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (2007).

3.  The criteria for a 10 percent rating for lumbosacral 
fracture of the transverse process at L3-4 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In the present case, prior to adjudicating these claims in 
March 2005, a duty to assist letter was sent in September 
2004 that addressed the increased rating claims for the 
lumbar spine and right wrist and another such letter was sent 
in November 2004 that addressed the increased rating claim 
for the left clavicle.  These letters satisfied the notice 
requirements under 38 C.F.R. § 3.159(b)(1) and informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.   
He was also asked to submit evidence and/or information in 
his possession to the RO.  

The Board acknowledges that the letters sent to the veteran 
in September 2004 and November 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for all the claimed 
disorders by the statement of the case sent in September 
2005, which discussed at length the level of disability 
needed for a higher rating for each disorder, including the 
pertinent criteria as well as the symptomatology including 
the amount of motion loss, pain, fatigability or neurological 
abnormalities needed for increased ratings for the back, 
wrist and shoulder.  Likewise, the most recent supplemental 
statement of the case issued in November 2006 provided the 
pertinent rating criteria and discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion, and additionally discussed the criteria 
for an effective date in detail, thus satisfying Dingess.  
The veteran in his correspondences, including his August 2004 
claim discussed in detail functional limitations such as 
limitation of motion, and severe pain affecting various 
service-connected disabilities including his back and wrist.  
His representative further elaborated on the severity of all 
the veteran's service-connected conditions in a February 2008 
brief that discussed problems with pain and functional loss 
with flare-ups.  Based on the above, the notice deficiencies 
do not affect the essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in March 2005 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Review of the service medical records reveals that the 
veteran fractured his right wrist in September 1948 playing 
football with X-rays showing fracture styloid process of the 
radius with no displacement.  He also sustained a broken 
collar bone in 1949.  In November 1950 he sustained a simple 
transverse fracture to the L3 and L4 process with no artery 
and nerve involvement, and returned to full duty asymptomatic 
in December 1950 with the only limitation being heavy 
lifting.  

On VA examination in August 1955, X-ray studies regarding the 
left clavicle, revealed a well healed fracture through the 
transition of the middle distal thirds of the left clavicle 
with good position.  The right wrist showed no evidence of 
bone, joint or tissue pathology.  The lumbosacral spine 
showed no evidence of fracture or dislocation.  Fractures of 
the transverse processes were present but have healed with 
little if any residual deformities.  The sacroiliac joints 
were clear.  By October 1956, the X-rays revealed the 
fracture of the left clavicle to be healed with little 
residual deformity and the lumbosacral spine showed no 
fracture of the vertebrae, spinous or transverse processes.  
The intervertebral spaces and sacroiliac joints were normal.  

In October 1955, service connection was granted for these 
multiple fractures to the lumbar spine, left clavicle and 
right radius and all were assigned noncompensable ratings.  
The noncompensable ratings were confirmed and continued in 
subsequent ratings, except for the clavicle fracture which 
was evaluated as 10 percent disabling as of December 1956.  

The veteran filed his claim for an increase in August 2004 
and reported receiving no treatment for his claimed 
disabilities from the VA or privately.  Subsequently, he did 
report some private treatment in a VA 21-4142 submitted in 
November 2004.  

Private treatment records from 2004 mostly address low back 
complaints and unrelated problems such as viral upper 
respiratory infections.  In September 2004, he was seen for 
mid-low back pain with a duration of several weeks, worsened 
with activity.  He was noted to have a history of "broken 
back" in the 1950's and complaints have been present a long 
time.  There was no sciatica.  The assessment was history of 
lumbar spine fracture and plans were made for X-ray.  A 
September 2004 X-ray diagnosed mild degenerative changes in 
the lumbar spine without evidence of fracture or bony 
dislocation.  Follow-up in October 2004 focused on complaints 
of lightheadedness from Motrin, but also noted that he had no 
leg pain.  Further follow-ups from October through November 
2004 revealed continued complaints of stiffness and 
discomfort in the low back, helped somewhat by Voltraren.  A 
November 2004 disability statement revealed his symptoms to 
be low back pain and stiffness, with degenerative changes 
shown on lumbar X-ray.  He was noted to take Voltaren.  He 
had partial limitations on standing, climbing, bending, 
walking, stooping and lifting.  There were no limitations in 
sitting or use of hands.  The physical impairment from the 
back disorder was viewed as causing slight limitation of 
functional capacity, capable of light work and he was not 
limited from engaging in all interpersonal relations.  He was 
viewed as a suitable candidate for an exercise regimen.  
There were no complaints or findings regarding any upper 
extremity or clavicular complaints in these records.

The report of a March 2005 VA examination of the lower back, 
left clavicle and left wrist reported the veteran's history 
of having lower back pain since service when he had injured 
his lower back playing football and fractured 2 vertebrae.  
The records indicated that there was a fracture of his 
transverse process of L3 and L4.  He stated that ever since 
he has been having intermittent pains in his lower back that 
went away after treatment for 6 months but have been 
recurring on and off ever since.  It has been getting worse 
the past 10 years.  He referred to the pain as being 
intermittent from 0-5/10 and occasional radiation of the pain 
to the shoulder blades.  He noticed some stiffness in his 
back and at times he had noticed some weakness in his lower 
back.  Pain flare-ups occurred at the rate of once per month 
and usually were precipitated by either cold weather or rainy 
weather.  They were alleviated by taking Tylenol and usually 
lasted from 1 to 2 weeks.  Whenever he was suffering from 
pain in his back he restricted bending or lifting his lower 
back as a precautionary measure.  He denied any associated 
symptoms except for erectile dysfunction, which had been 
present for the past year, although no specific reason had 
been given to him for the cause of the erectile dysfunction.  
He did not require any assistive devices for ambulation 
purposes and did not use any lumbar braces.  He claimed to be 
able to walk about one mile.  There was no history of falls.  
He did not require any assistance with activities of daily 
living.  

He also gave a history of injuring his left clavicle playing 
football, as well as his left wrist.  He reported constant 
pain in the left clavicle being at a rate of 0-5/10 and 
spontaneously occurring about once a month.  The pain was 
relieved by Tylenol and lasted overnight.  There was no 
functional restriction during flare-ups and had no effect on 
his occupation or usual daily activities.  He was noted to be 
right handed.  There were no associated symptoms of numbness, 
tingling or weakness.  No history or complaints regarding the 
right wrist was given.  

Physical examination revealed the lumbar spine's range of 
motion of forward flexion of 80/90 degrees, extension 20/30 
degrees, with the rest of the lumbar motions all within 
normal limits and performed without pain.  He had a reversal 
of the lumbar lordosis.  He had no muscle spasm.  He had a 
normal tandem gait, squatted and came up without weakness.  
Muscle testing showed no weakness.  Deep tendon reflexes, 
sensation to pinprick and touch and pulses were all within 
normal limits.  His straight leg raises were limited to 80 
degrees and negative.  Patrick's test was negative.  
Examination of his wrist and shoulder showed normal range of 
motion, equal to the opposite extremity all performed without 
pain.  There was no neurovascular deficit, no malformations 
or deformities.  There was no neurovascular deficit of the 
upper extremities with normal pulses, strength and sensation.  
He had a negative impingement test.  

Reports of X-rays from March 2005 of the forearms and left 
wrist reported no evidence of radial abnormality.  There was 
an old avulsion of the right lateral epicondyle.  The 
diagnoses were healed fracture, distal left radius, healed 
fracture of the left clavicle, healed fractures of the 
transverse processes of L3 and L4, and degenerative disc 
disease and degenerative spondyloarthritis, lumbar spine.  
The examiner commented that it was evident that repetitive 
motions of his lower back will increase the decrease of 
motion of his lower back by 10 degrees to 70 degrees over 90 
degrees.  Repetitive motions of the upper extremities will 
have no effect on the upper extremities either on range of 
motion, pain, fatigability or endurance.  The lumbar spine 
restriction will be based mainly on the basis of pain with no 
effect whatsoever on fatigability, endurance or weakness.  It 
was also the veteran's opinion that the restricted motion 
will be mainly the result of the degenerative arthritic 
processes of his lumbar spine and degenerative disc disease.

X-rays from March 2005 accompanying the VA examination 
revealed an impression for the lumbar spine of mild 
levoscoliosis of the mid lumbar spine, mild to moderate 
spondylolisthesis of L5 over L4 and L5 over S1 associated 
with degenerative disc disease and mild spondylosis.  The X-
ray of the left clavicle demonstrated healed left clavicular 
fracture.  The X-rays of right radius and left distal and 
radius yielded an impression of no evidence of radial 
abnormalities and old avulsion fracture of the right lateral 
epicondyle.  

An April 2005 letter from the veteran's private doctor stated 
that the veteran continues to have lower back pain requiring 
medication and that he takes Voltaren on a regular basis.  

The report of an October 2005 VA examination addendum 
acknowledged that the examiner reviewed the claims file and 
previous examination report.  Concerning the opinion as to 
whether it is as likely as not or if it is unlikely that the 
currently diagnosed lumbar disk disease and degenerative 
spondyloarthritis were caused by or secondary to the trauma 
received in the lumbar spine in service, it was this 
examiner's opinion that it is not related.  The rationale for 
this conclusion was based on the veteran's age as he was 76 
years old.  The reports of the X-rays were retrolisthesis and 
narrowing of the intervertebral disc space.  This was a very 
common finding on patients with no specific injuries or 
trauma to their back and just based on the wear and tear of 
the intervertebral discs and apophyseal joints in the lumbar 
spine.  The examiner did not believe that it is related to 
the veteran's trauma with fractures of the transverse 
processes of the lumbar spine as reported at the level of L3 
and L4.  Furthermore the retrolistheis was of L4 on L5 and L5 
on S1.  The fractures were at the level of L3 and L4.  

A February 2007 letter from the same private doctor who had 
written the April 2005 letter stated that the veteran 
continues to have lower back pain, described as severe, for 
which he took daily medication, but still had pain.  This 
doctor diagnosed L/S strain/sprain with degenerative 
arthritis.

A.  Left Clavicle

The RO has rated the service-connected disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  The Board will also consider the 
disability under potentially applicable Diagnostic Codes.  
Since the veteran's service-connected disability was examined 
to address possible limitation of motion, the Board finds 
that alternative rating under Diagnostic Code 5201 (loss of 
motion) and Diagnostic Code 5202, (malunion of the humerus) 
is also appropriate.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  At the March 
2005 VA examination it was noted that the veteran was right 
handed as per history.  The veteran's left clavicle 
disability affects his left shoulder, which is his minor 
extremity.  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2007).

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a minimum 20 percent evaluation.  
Limitation of motion of the minor arm midway between the side 
and the shoulder also warrants a 20 percent evaluation.  A 30 
percent evaluation requires limitation of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 70 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the left clavicle fracture.  His 
symptoms are generally shown to consist of pain in the 
clavicle area, but with no functional limitations, including 
during flare-ups.  He is shown to have a full range of 
motion, thus a higher rating under Diagnostic Code 5201 is 
not indicated.  Nor is there any malunion shown via the X-ray 
evidence or any evidence of moderate/marked deformity, or 
recurrent dislocation of the scapulohumeral joint or nonunion 
shown in the current records, thus a higher rating is not 
shown under Diagnostic Codes 5202 or 5203.

There is no evidence of ankylosis stemming from this 
clavicular fracture, thus Diagnostic Code 5200 is not 
applicable.  Likewise, the criteria for either traumatic or 
degenerative arthritis under Diagnostic Codes 5003 and 5010 
are not applicable in the absence of any X-ray evidence of 
arthritis.  

In sum, the veteran's symptoms stemming from the left 
clavicle fracture do not warrant a rating in excess of 10 
percent disabling.

As a preponderance of the evidence is against the award of a 
rating in excess of 10 percent for service-connected left 
clavicle fracture, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.



B.  Right radius fracture

Currently the veteran's right radius fracture residuals have 
been rated by analogy to Diagnostic Code 5215 for impairment 
of the wrist.  When there is no diagnostic code specific to 
the disability for which the veteran is service-connected, 
the service-connected disability is rated by analogy under a 
diagnostic code for a closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27 (2007).  The 
Board will also consider other potentially applicable 
Diagnostic Codes. 

The Rating Schedule provides diagnostic codes 5214 and 5215 
for rating impairment of the wrist.  Impairment of the wrist 
is rated based on limitation of motion of the wrist.  
Limitation of motion of either the major or minor wrist with 
palmar flexion in line with the forearm is rated 10 percent 
disabling.  Limitation of motion of the left or right wrist 
with dorsiflexion less than 15 degrees is also assigned a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).

Favorable ankylosis in 20 to 30 degrees of dorsiflexion is 
rated as 30 percent disabling for the major wrist and 20 
percent disabling for the minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2007).

As the injury involved the right radius, the Board will 
consider the possible applicability of Diagnostic Code 5212, 
under which a rating of 10 percent is warranted where there 
is malunion of the radius with bad alignment.  A rating of 20 
percent is warranted where there is nonunion of the radius in 
the upper half.  A rating of 30 percent (20 percent if minor) 
is warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
Finally, a rating of 40 percent (30 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of the right radius fracture.  Essentially 
there is no residual disability shown either in the private 
treatment records submitted or in the March 2005 VA 
examination.  He is shown to have a full range of motion, 
thus a compensable rating under Diagnostic Code 5215 is not 
indicated.  

The Board finds also that the veteran is not entitled to a 
compensable disability rating under any alternative 
diagnostic code.  Here, there is no indication of either 
malunion or nonunion of the right forearm.  As such, the 
Board concludes that the criteria for a compensable 
disability rating under Diagnostic Code 5212 have not been 
met.  As there is no evidence of ankylosis, the criteria for 
ankylosis of the wrist, Diagnostic Code 5214, does not apply.  
There is also no involvement of the ulna, thus rendering any 
other Diagnostic Codes that also includes the ulna in 
addition to the radius, is inapplicable.  

In sum, the Board finds that the veteran's right arm being 
essentially asymptomatic as shown by the medical evidence, 
that a compensable rating is not warranted.

As a preponderance of the evidence is against the award of a 
compensable rating for service-connected residuals of 
fracture of the right styloid process of the radius, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.

C.  Fracture L3-L4

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that a 10 percent rating is 
warranted for the veteran's residuals of the fracture of the 
transverse process of L3-L4.  His forward flexion is 
described in the March 2005 VA examination as "80/90 
degrees" which suggests that a certain amount of restriction 
begins at 80 degrees, and would place the flexion within the 
10 percent range under the General Formula between 60 and 85 
degrees.  Likewise the combined ranges of motion with flexion 
at a minimum of 80 degrees, extension at a minimum of 20 
degrees and the rest of the motions all within normal range 
(30 degrees for lateral flexion and rotation) would be 220 
degrees, also within the range for a 10 percent rating under 
the General Formula as it falls between 120 degrees and 235 
degrees.  Additionally the evidence both in the private 
medical records, as well as the March 2005 VA examination, 
revealing complaints of pain in the lumbar spine, which more 
closely resembles a localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, contemplated by the 
General Formula as one of the symptoms that warrant a 10 
percent rating.  These symptoms of pain in the lumbar spine 
have not been shown by the medical evidence to be separately 
attributable to a nonservice-connected lumbar spine problem, 
thus the VA must attribute this pain symptomatology to the 
service-connected disorder in evaluating the severity of the 
service-connected disorder. See Mittleider v. West, 17 Vet. 
App. 181 ((1998), 38 C.F.R. § 3.102 (2006).

However, the Board finds that a rating in excess of 10 
percent disabling is not warranted.  His range of motion is 
not shown to result in forward flexion of the thoracolumbar 
spine between 30 degrees and 60 degrees; nor is the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  There is also no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Specifically, the VA examiner 
clarified in an October 2005 VA examination addendum, that it 
is unlikely that the currently diagnosed lumbar disk disease 
and degenerative spondyloarthritis were caused by or 
secondary to the trauma received in the lumbar spine in 
service.  The rationale for this conclusion was based on the 
veteran's age as he was 76 years old.  The abnormal spinal 
contour findings now shown are deemed unrelated to his 
service-connected residuals of fracture and are not for 
consideration.  

The Board finds that the evidence has shown the veteran's 
service-connected lumbar spine disorder is 10 percent 
disabling but no more.  Based upon the guidance of the Court 
in Hart, supra, the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorders of the 
left clavicle, right radius and lumbar spine resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for residuals of 
a fracture, left clavicle is denied.

A compensable disability rating for residuals of a fracture 
to styloid process, right radius is denied.

A 10 percent disability rating for residuals of fracture to 
the L3-L4 transverse process is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


